On the 29th day of March, 1927, pursuant to resolution and notice theretofore given by the board of county commissioners of Lincoln county, an election was held at which there were 7,748 votes cast in favor of, and 1,339 votes against the issuance of $1,200,000 negotiable coupon bonds bearing interest at the rate of 4 3/4 per cent. per annum, payable semi-annually and maturing in equal installments in 5, 10, 15, 20, and 25 years, respectively, such bonds being voted for the purpose of improving certain designated highways in Lincoln county. The bond issue having been declared carried, the board of county commissioners, on April 4, entered into a contract with former Governor M. E. Trapp to sell said bonds to him for par, accrued interest and premium of $1,200; whereupon plaintiffs in error, resident taxpayers, filed their petition in the district court of Lincoln county praying for an injunction against the issuance and sale of such bonds.
Upon trial judgment was rendered denying the injunction, to reverse which this appeal is prosecuted.
It appears that in the calling and conduct of the election and in contracting for the sale of the bonds in question the board of county commissioners, defendants in error here, proceeded under law in force prior to the convening of the eleventh session of the Legislature. The Eleventh Legislature, in what is termed "Senate Bill No. 87" (chap. 22, Session Laws 1927), passed an act which amended, if not repealed, the law theretofore existing governing the manner of holding elections for the purpose of voting, issuing, and selling of bonds such as were voted at this election, and this act was approved by the Governor at 4:10 p. m. on March 29, 1927, the day the election was held to vote the bonds in question.
This act carried the "emergency clause," and it is the contention of plaintiffs in error that it became effective immediately upon its approval by the Governor, and that, while the election was conducted under and the bonds voted in pursuance of the provisions of the law existing before the passage of Senate Bill No. 87, since this measure went into effect on the day the election was held, the issuance and sale of the bonds must be governed by the provisions of said Senate Bill No. 87.
There is one group of interveners herein who make the same contention, while another group of interveners take the position that the bonds are invalid for the reason that neither the provisions of the old nor new law were complied with in the election and the issuance and sale of the bonds; while intervener M. E. Trapp, proposed purchaser of the bonds, contends that Senate Bill No. 87 is void and that the provisions thereof have no application whatever to either the election or issuance and sale of the bonds, but that he is entitled to enforce his contract for the purchase of the bonds under the provisions of the statute existing before the passage of Senate Bill No. 87. The board of county commissioners, defendants in the court below and defendants in error here, contend that, inasmuch as the election was called and conducted under the provisions of the law existing before the passage of Senate Bill No. 87, the issuance and sale of the bonds must be governed by the law in force at the time the proceedings were commenced, and that the provisions of Senate Bill No. 87 apply neither to the election nor to the issuance and sale of the bonds.
The various parties to this action have presented herein many questions affecting this bond issue. They are represented by an unusual array of able counsel and have favored us with exhaustive briefs and arguments, many of which questions, however, and much of the argument presented being of a highly technical character, and will say, at the outset, hoping not to be understood as being unduly critical, that we see no merit in many of the propositions urged and contentions made and can see no good reason why we should use time and space in disposing of them.
A careful reading of section 26 of article 10 of the Constitution and sections 10087 *Page 302 
and 10088, C. O. S. 1921, and chapter 48 of the Session Laws of 1924 — and particularly section 23 thereof — together with Mayberry v. Gaddis, 88 Okla. 286, 213 P. 316, and Franklin v. Ryan, 125 Okla. 161, 256 P. 932, in our judgment, furnishes a sufficient answer to most of the questions here raised.
As we view it, the sole question for us to determine is, whether the county commissioners were legally authorized, in the issuance and sale of the bonds in question, in following the law as it existed prior to the passage and approval of Senate Bill No. 87, or whether they are circumscribed in the issuance and sale of such bonds by the provisions of that act.
According to the provisions of Senate Bill No. 87, bonds such as were here voted by the citizens of Lincoln county shall mature in annual installments, beginning not less than three nor more than five years after their date. The act further provides that before the bonds are sold at least ten days, notice must be given of the time and place when and where bids will be received, and that each bidder for the bonds shall submit, with his bid, cash or its equivalent equal to two per cent. of his bid, and the bidder shall stipulate the lowest rate of interest which such bonds shall bear.
It will be observed that there is a material difference between the provisions of Senate Bill No. 87 and the proposition on which the voters of Lincoln county voted. They voted on a bond issue which was to mature in five installments, five years apart, the first of which was to be five years from the date of issuance; whereas Senate Bill No. 87 provides that they shall mature in annual installments, such maturity beginning not less than three years from their date. Senate Bill No. 87 provides that the rate of interest to be borne by the bonds shall be determined by the bidder, while the rate of interest was fixed in the proposition here voted on at 4 3/4 per cent. It will thus be seen that it would be impossible for the board of county commissioners, in the issuance and sale of the bonds, to comply with the provisions of Senate Bill No. 87 and at the same time follow the direction given them by the voters who expressed their desires at the polls.
Section 54 of article 5 of the Constitution of Oklahoma provides that:
"The repeal of a statute shall not revive a statute previously repealed by such statute, nor shall such repeal affect any accrued right, or penalty incurred, or proceedingbegun by virtue of such repealed statute" — and it is contended by defendants in error, and their view seems to have been sustained by the district court of Lincoln county, that the issuance and sale of these bonds constituted a "proceeding" commenced before the repeal of the law within the contemplation of this section of the Constitution.
In re Application of State to Issue Bonds, 40 Okla. 145,136 P. 1104, was a proceeding instituted in the district court of Oklahoma county by the Governor, Secretary of State, and Treasurer for the purpose of determining the existence, character, and amount of legal outstanding warrant indebtedness of the state with a view to issuing funding bonds. Protests against this proceeding were filed. It was claimed that the adoption on May 17, 1913, of the revised and annotated laws, commonly referred to as the Harris-Day Code, had the effect of repealing the statute under which the proceeding was commenced, and the court there held that what had been done constituted a "proceeding" and was protected and preserved by section 54 of article 5 of the Constitution.
A somewhat similar question was before this court in Gayman v. Mullen, 58 Okla. 477, 161 P. 1051, and was there so thoroughly discussed and the authorities cited and quoted from, by Mr. Justice Thacker, that we here, in the interest of brevity, refer to and adopt that opinion in so far as the facts there are applicable here.
If the voting, issuance, and sale of the bonds in question can be termed a "proceeding," as contemplated by section 54, article 5 of the Constitution, then it is clear that Senate Bill No. 87 has no application and the county commissioners are justified and authorized to issue and sell the bonds according to their contract with M. E. Trapp.
Bouvier's Law Dictionary (Rawles 3rd Ed.) vol. 3, p. 2730, defines a proceeding as follows:
"In its general acceptation, the form in which actions are to be brought and defended, the manner of intervening in suits, of conducting them, the mode of deciding them, of opposing judgments, and of executing. * * *
"In U.S. v. Bell, 81 Fed. 830, the question was suggested whether proceedings before pension commissioners are judicial proceedings within the meaning of R. S. sec. 860, which provides that evidence obtained from a party or witness shall not be used against him in any criminal proceeding. The court passed the question without deciding *Page 303 
it, though apparently inclined to the affirmative."
In 32 Cyc. 406, "proceeding" is defined as follows:
"In its general acceptation, an act which is done by the authority or direction of the court, express or implied; an act necessary to be done in order to obtain a given end; a prescribed mode of action for carrying into effect a legal right; performance of an act, wholly distinct from any consideration of an abstract right; the form and manner of conducting judicial business before a court or judicial officer; regular and orderly progress in form of law; including all possible steps in an action, from its commencement to the execution of judgment. * * *"
In Board of County Commissioners v. Cypert, 65 Okla. 168,166 P. 195, in the syllabus this court said:
"Boards of county commissioners in this state necessarily exercise quasi judicial power, arising from the discharge of their duties and inherent in the nature of their office. * * *
"A 'quasi judicial power' is one imposed upon an officer or a board, involving the exercise of discretion, judicial in its nature, in connection with and as incidental to the administration of matters assigned or intrusted to such officer or board. * * *"
In the light of these authorities we cannot agree with the contention of learned counsel who argue in their briefs that what was done in the instant case does not constitute a "proceeding" within the contemplation of the section of the Constitution above quoted, and, having reached the conclusion that the proceeding having been commenced under the law as it existed prior to the approval by the Governor of Senate Bill No. 87, we must necessarily conclude that the proceeding was governed entirely by the law as it existed prior to the passage and approval of Senate Bill No. 87.
In other words, when the board of county commissioners, by their resolution and notice, put the machinery in motion to vote the bonds in question, they began a "proceeding," and such proceeding was not or will not be terminated until the final object of the "proceeding" has been accomplished, to wit, the sale of the bonds; and in accomplishing this the law, as it stood upon the statute books of the state at the time the proceeding was commenced defines their duties and limits their authority.
A thorough examination of the records, briefs, and authorities cited brings us to the conclusion that the bonds were properly voted, and when issued and delivered to the proposed purchaser, as per the conditions of the contract entered into between the board of county commissioners and such purchaser, they will be, in all respects, valid and a binding obligation upon the county.
The judgment of the district court is therefore affirmed.
BRANSON, C. J., and HUNT, CLARK, RILEY, HEFNER, and HARRISON, JJ., concur.